Citation Nr: 0915019	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the severance of service connection for hypertension 
based on presumptive service connection was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1972 to August 
1973, and from January 2, 1991 to March 29, 1991.  

Service connection for hypertension was established by rating 
action dated in April 2005 on the basis of presumption from 
the Veteran's second period of service. See 38 C.F.R. 
§§ 3.307, 3.309 (2008).  This appeal comes before the 
Department of Veterans Affairs (VA) Board of Veterans Appeals 
(Board) from a May 2006 rating decision of the VA Regional 
Office (RO) in Lincoln, Nebraska that severed service 
connection for hypertension on the basis that the Veteran did 
not meet the time in service requirements for service 
connection for hypertension on a presumptive basis. 


REMAND

Review of the record discloses that in the Veteran's 
substantive appeal received in November 2006, he requested a 
Board hearing at the local VA office.  The RO wrote the 
Veteran in March 2008 and advised him that his hearing was 
scheduled on April 7, 2008.  The appellant promptly responded 
confirming that he intended to appear for the hearing.  A 
handwritten notation dated April 8, 2008 on the bottom of the 
hearing notification letter of record indicates that the 
appellant was a "no show" for the personal hearing. 

The record reflects that a Report of Contact dated April 1, 
2008 subsequently appears in the claims folder noting that 
the Veteran had called to postpone his hearing of April 7, 
2008, and asked that it be rescheduled.  The Board observes 
that no further action was taken in this regard and the case 
was certified for appellate review.  Under the circumstances, 
the appellant should be contacted and asked if he still 
desires a personal hearing.  

Additionally, the Board points out that service connection 
for hypertension was granted in April 2006 based on 
presumptive service connection pursuant to 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In the substantive appeal received 
in November 2006, the appellant requested service connection 
hypertension on the basis of aggravation, and clinical 
evidence was received in support of this claim.

In a supplemental statement of the case dated in January 
2007, the RO confirmed and continued the decision to sever 
service connection for hypertension based on presumptive 
service connection, and included entitlement to service 
connection for hypertension on the basis of aggravation in 
the severance.  The Board points out, however, that the issue 
of service connection on the basis of aggravation is an 
entirely new basis for consideration of the claim for 
hypertension and should have been adjudicated de novo.  This 
issue is not properly before the Board for appellate review.  
It is therefore referred to the RO for appropriate 
consideration and readjudication.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be 
contacted and asked if he still 
desires a personal hearing at the 
RO.  If so, he should be scheduled 
for one before a traveling member 
of the Board as soon as 
practicable.

2.  The issue of entitlement to 
service connection for 
hypertension on the basis of 
aggravation should be adjudicated 
de novo.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


